U NITED S TATES S ECURITIES AND E XCHANGE C OMMISSION Washington, D.C. 20549 F ORM 8-K C URRENT R EPORT P URSUANT TO S ECTION 13 OR 15(d) OF THE S ECURITIES E XCHANGE A CT OF 1934 Date of Report (Date of earliest event reported): April11, 2011 TRIM HOLDING GROUP (Exact name of registrant as specified in its charter) Nevada 333-169048 20-0937461 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 300 Center Ave. Ste. 202 Bay City, MI (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (989)509-5954 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On April 11, 2011, Mr. Nitin Amersey resigned from his position as Chief Financial Officer of Trim Holding Group (the Company), which resignation was effective on that date. Mr. Amerseys resignation was not the result of any disagreement between the Company and him on any matter relating to the Companys operations, policies or practices. Mr. Amersey will remain in his role as a Director and as the Companys Secretary and Treasurer. Concurrently with Mr. Amerseys resignation, on April 11, 2011, the Company appointed Mr. Louis Bertoli, the Companys President, Chief Executive Officer, and Director, to serve as the Chief Financial Officer of the Company, until his successor is duly elected and qualified. The disclosure required herein by Item 401(e) of Regulation S-K is included in the Companys annual report on Form 10-K filed with the Securities and Exchange Commission on April 15, 2010 and is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. Trim Holding Group (Registrant) Date:April 14, 2011 By: /S/ Louis Bertoli Louis Bertoli President, Chief Executive Officer, Chief Financial Officer, Director
